Citation Nr: 0915825	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic back 
condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to 
December 1994, and from May 2002 to September 2002.  The 
Veteran also served in the California Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
denied an application to reopen a claim for service 
connection for a chronic back condition.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the RO adjudicated this claim as an 
application to reopen a previously denied claim due to the 
fact that the Veteran had previously been denied service 
connection for a chronic back condition in September 1995 and 
for a back strain in February 1998.  However, the Board notes 
that the Veteran indicated at the March 2009 hearing that his 
current claim was based on an injury he suffered during his 
second period of active duty, in 2002.  As such, the Board 
finds that, due to the fact that this claim is based on a new 
period of active duty with newly submitted service treatment 
records and personnel records, this issue will be considered 
a new, original claim for service connection, as opposed to 
an application to reopen a previously denied claim for 
service connection.  

The Board notes that the August 2006 statement of the case 
(SOC) included the issues of entitlement to service 
connection for bilateral hallux valgus (claimed as a feet 
bone condition), entitlement to service connection for a 
chronic back condition, entitlement to service connection for 
neck and shoulder pain, as secondary to a chronic back 
condition, and entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  The 
Veteran indicated on his October 2006 VA Form 9 Appeal that 
wished to appeal all of these issues.  However, he later 
indicated in a March 2009 statement that he wished to 
withdraw all of the issues on appeal except his claim for 
service connection for a chronic back condition.  As such, 
this is the only issue currently on appeal before the Board.   

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his chronic lumbar 
strain is shown to be causally or etiologically related to an 
injury sustained during military service.


CONCLUSION OF LAW

Service connection for a chronic low back disorder is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a chronic back condition, the benefit sought on appeal 
has been granted in full, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2008).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2008).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran is seeking entitlement to service connection for 
a chronic back condition.  He contends that he injured his 
back in his second period of service from May 2002 to 
September 2002.  See hearing transcript, March 2009.  
Specifically, the Veteran asserts that he injured his back 
during a training exercise that required him to jump into a 
pool while wearing gear on his back.  Id.  

A review of the Veteran's service treatment records reveals 
that the Veteran complained of back pain several times in 
2002.  Specifically, in a June 17, 2002 service treatment 
record, the Veteran reported lower back pain, radiating into 
his legs.  He stated at that time that he had this low back 
pain since June 12, 2002, possibly due to treading water 
while in a swimming pool.  The Veteran's service treatment 
records reflect that he continued to complain of back pain 
until his discharge from active duty in September 2002.  

The Board notes that the medical evidence of record reflects 
that the Veteran began seeking post-service private medical 
treatment for his back pain as early as September 2002.  See 
Family Practice Associates treatment record, September 2002.  
At this time, he was noted as having bulging disks, multiple 
levels lumbar region.  Id. 

With regards to a current diagnosis of a lower back 
disability, the Veteran underwent a VA examination in January 
2005, at which he was diagnosed with chronic, severe lumbar 
strain with some radicular type symptoms.  No opinion 
regarding the etiology of this condition was offered at this 
examination.   

While back complaints prior to his period of active duty in 
2002 are of record, and, in fact, previous claims for 
compensation were filed, there is no persuasive, competent 
evidence establishing that a chronic back disability existed 
prior to his period of service from May 2002 to September 
2002.  Furthermore, the medical evidence of record clearly 
shows that the Veteran sought medical treatment for low back 
pain several times during his second period of active duty.  
The medical evidence of record also clearly shows that he 
sought treatment immediately upon his discharge from active 
duty and again within his first year of discharge from his 
second period of active duty.  Additionally, the claims 
folder contains a September 2002 Statement of Medical 
Examination and Duty Status, in which it was noted by a 
patient administrator that the Veteran's injury was incurred 
in the line of duty.  

As such, the Board finds the Veteran's statements that he 
injured his back in his second period of active duty and has 
experienced low back pain since that time to be supported by 
the in-service and post-service medical evidence of record.  
Furthermore, based on the Veteran's reported history and 
symptomatology, the VA examiner in January 2005 noted a 
diagnosis of chronic, severe lumbar strain with some 
radicular type symptoms.  

In light of this record, the Board concludes that there is at 
least an approximate balance of positive and negative 
evidence as to whether the Veteran has a current lumbar spine 
disability that is related to an injury incurred in the line 
of duty between May 2002 and September 2002.  Therefore, 
having resolved doubt in favor of the Veteran, the Board 
concludes that service connection must be granted for the 
Veteran's chronic back condition.  




ORDER

Entitlement to service connection for a chronic back 
condition is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


